DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 10-13, and 15 of U.S. Patent No. 11,019,608 (herein called “the ’608 Patent”) in view of Yoshimura et al (US 2020/0260475).  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons stated below.

Regarding claim 1 of the present application: claim 1 of the ’608 Patent discloses a method for indicating channel resource set, comprising: 
acquiring, by a terminal, a type of a downlink control channel search space (see 14:27-34); 
determining, by the terminal, a first resource set corresponding to the type of a downlink control channel search space (see 14:37-39); 
determining, by the terminal, a target resource in the first resource set (see 14:40-42).
The ’608 Patent does not explicitly disclose the limitation transmitting, by the terminal, a signaling or data on the target resource.
However, Yoshimura discloses transmitting, by the terminal, a signaling or data on the target resource (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).  It would have been obvious to one of ordinary skill in the art to modify claim 1 of the ’608 Patent to transmit data on the target resource as suggested by Yoshimura.  The rationale for doing so would have been to utilize the selected resource to communicate information to the network.  

Regarding claim 10 of the present application: the claim 10 of the ’608 Patent discloses an apparatus for indicating channel resource set, comprising: 
a storage, used for storing program instructions (see 15:59); 
a processor, used for executing the program instructions stored in the storage to perform acts of (see 15:59-61): 
acquiring a type of a downlink control channel search space (see 15:62-16:2); 
determining a first resource set corresponding to the type of a downlink control channel search space (see 16:4-6); 
determining a target resource in the first resource set (see 16:7).; and 
The ’608 Patent does not explicitly disclose the limitation a transmission device, used for receiving or sending data; transmitting a signaling or data on the target resource through the transmission device.
However, Yoshimura discloses a transmission device, used for receiving or sending data (see transmission/reception unit 10 of Figure 12, for example) and transmitting, by the terminal, a signaling or data on the target resource (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).  It would have been obvious to one of ordinary skill in the art to modify claim 1 of the ’608 Patent to transmit data on the target resource as suggested by Yoshimura.  The rationale for doing so would have been to utilize the selected resource to communicate information to the network.  

Regarding claim 2 of the present application: claim 2 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 3 of the present application: claim 3 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 4 of the present application: claim 4 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 5 of the present application: claim 1 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 6 of the present application: claim 6 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 11 of the present application: claim 11 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 12 of the present application: claim 12 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 13 of the present application: claim 13 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 14 of the present application: claim 10 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 15 of the present application: claim 15 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Claims 7-9 and 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 8, 16, and 17 of U.S. Patent No. 11,019,608 (herein called “the ’608 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’608 Patent.

Regarding claim 7 of the present application: claim 7 of the ’608 Patent contains every element and thus anticipates claim 7 of the present application.  
Specifically, claim 7 of the ’608 Patent discloses a method for indicating channel resource set, comprising: 
configuring, by a network device, a type of a downlink control channel search space (see 15:20-28); and 
indicating, by the network device, the terminal to select a target resource from a first resource set (see 15:29-31).
Claim 7 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 7 of the present application is a broader version of claim 7 of the ’608 Patent in that it omits one or more elements of claim 7 of the ’608 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 16 of the present application: claim 16 of the ’608 Patent contains every element and thus anticipates claim 7 of the present application.  Claim 16 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 16 of the present application is a broader version of claim 16 of the ’608 Patent in that it omits one or more elements of claim 16 of the ’608 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 8 of the present application: claim 8 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 9 of the present application: claim 7 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 17 of the present application: claim 17 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 18 of the present application: claim 16 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshimura et al (US 2020/0260475).

Regarding claim 1: Yoshimura discloses a method for indicating channel resource set, comprising: 
acquiring, by a terminal, a type of a downlink control channel search space (disclosed throughout; see [0157]-[0163], which as noted below, indicates that the terminal determines the resource to use for PUCCH transmission based on one or more of conditions 1-6; further, as noted in [0175], this resource determination is based on the search space type (for a PDCCH, as indicated in [0159]); clearly, the terminal acquires the search space type prior to determining the PUCCH resource; for example, this search space type may be determined based on the MIB, system information, RRC signaling, etc., as described in [0113]); 
determining, by the terminal, a first resource set corresponding to the type of a downlink control channel search space (disclosed throughout; see [0175], for example, which discloses “a first PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a common search space, and a second PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a dedicated search space”; see also [0165], for example); 
determining, by the terminal, a target resource in the first resource set (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”; clearly, the resource set determined using one of the conditions (such as condition 2 described in [0175]) is used to determine a resource for transmitting the PUCCH); and 
transmitting, by the terminal, a signaling or data on the target resource (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).  

Regarding claim 7: Yoshimura discloses a method for indicating channel resource set, comprising: 
configuring, by a network device, a type of a downlink control channel search space (disclosed throughout; see [0157]-[0163], which as noted below, indicates that the terminal determines the resource to use for PUCCH transmission based on one or more of conditions 1-6; further, as noted in [0175], this resource determination is based on the search space type (for a PDCCH, as indicated in [0159]); clearly, the terminal acquires the search space type prior to determining the PUCCH resource; for example, this search space type may be configured by the network device using the MIB, system information, RRC signaling, etc., as described in [0113]); and 
indicating, by the network device, the terminal to select a target resource from a first resource set (disclosed throughout; see [0175], for example, which discloses “a first PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a common search space, and a second PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a dedicated search space”; see also [0165], for example; disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”; clearly, the resource set determined using one of the conditions (such as condition 2 described in [0175]) is used to determine a resource for transmitting the PUCCH and is indicated to the terminal by the network device via the search space type).

Regarding claim 10: Yoshimura discloses an apparatus for indicating channel resource set, comprising: 
a storage, used for storing program instructions (see the memory described in [0246], for example); 
a transmission device, used for receiving or sending data (see transmission/reception unit 10 of Figure 12, for example); 
a processor, used for executing the program instructions stored in the storage to perform acts of (see the processor/CPU described in [0246], for example): 
acquiring a type of a downlink control channel search space (disclosed throughout; see [0157]-[0163], which as noted below, indicates that the terminal determines the resource to use for PUCCH transmission based on one or more of conditions 1-6; further, as noted in [0175], this resource determination is based on the search space type (for a PDCCH, as indicated in [0159]); clearly, the terminal acquires the search space type prior to determining the PUCCH resource; for example, this search space type may be determined based on the MIB, system information, RRC signaling, etc., as described in [0113]); 
determining a first resource set corresponding to the type of a downlink control channel search space (disclosed throughout; see [0175], for example, which discloses “a first PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a common search space, and a second PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a dedicated search space”; see also [0165], for example); 
determining a target resource in the first resource set (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”; clearly, the resource set determined using one of the conditions (such as condition 2 described in [0175]) is used to determine a resource for transmitting the PUCCH); and 
transmitting a signaling or data on the target resource through the transmission device (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).

Regarding claim 16: Yoshimura discloses an apparatus for indicating channel resource set, comprising: 
a storage, used for storing program instructions (see the memory described in [0246], for example); {YB:01208207.DOCX }
-24-a transmission device, used for receiving or sending data (see transmission/reception unit 30 of Figure 13, for example); 
a processor, used for executing the program instructions stored in the storage to perform acts of (see the processor/CPU described in [0246], for example): 
configuring a type of a downlink control channel search space for a terminal (disclosed throughout; see [0157]-[0163], which as noted below, indicates that the terminal determines the resource to use for PUCCH transmission based on one or more of conditions 1-6; further, as noted in [0175], this resource determination is based on the search space type (for a PDCCH, as indicated in [0159]); clearly, the terminal acquires the search space type prior to determining the PUCCH resource; for example, this search space type may be configured by the network device using the MIB, system information, RRC signaling, etc., as described in [0113]); and 
indicating the terminal to select a target resource from a first resource set (disclosed throughout; see [0175], for example, which discloses “a first PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a common search space, and a second PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a dedicated search space”; see also [0165], for example; disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”; clearly, the resource set determined using one of the conditions (such as condition 2 described in [0175]) is used to determine a resource for transmitting the PUCCH and is indicated to the terminal by the network device via the search space type).

Regarding claims 2 and 11: Yoshimura discloses the limitation: determining, by the terminal, configuration of the at least two resource sets based on preset information (disclosed throughout; see [0165] and [0175], for example, which indicates that the selected PUCCH resource set is one of multiple PUCCH resource sets; these resource sets are configured to include one or more resources such as one or more resource blocks as indicated in [0166]; clearly this information is set prior to (preset) the terminal selecting a resource for PUCCH transmission based on the search space type).  

Regarding claims 3 and 12: Yoshimura discloses the limitation: determining, by the terminal, configuration of the first resource set according to a first message sent from a network device, wherein the first message is a Radio Resource Control (RRC) control signaling or System Information (SI) (see [0110], for example, which indicates that the resource sets may be configured using either system information or RRC control signaling).

Regarding claims 4 and 13: Yoshimura discloses the limitation: acquiring, by the terminal, the type of a downlink control channel search space according to a preset rule; or determining, by the terminal, the type of a downlink control channel search space according to a second message sent from a network device, wherein the second message is a {YB:01208207.DOCX } -21-Radio Resource Control (RRC) control signaling, or System Information (SI), or Downlink Control Information (DCI), or a Media Access Control (MAC) Control Element (CE) (disclosed throughout; see [0113], for example, which indicates that information about the search space including both types (common and UE-specific) are determined by the terminal based on system information or RRC signaling, for example).  

Regarding claims 6 and 15: Yoshimura discloses the limitation: wherein the first resource set comprises at least one time domain resource, and/or frequency domain resource, and/or code domain resource (disclosed throughout; see [0166], for example, which indicates that the resource set includes one or more resource blocks or resource elements used for transmission of PUCCHs; see also [0055], which indicates that resource elements include at least a time domain resource and a frequency domain resource).  

Regarding claims 8 and 17: Yoshimura discloses the limitation: wherein configuring, by the network device, the first resource set, comprises: sending, by the network device, a first message to the terminal to configure configuration of the first resource set, wherein the first message is a Radio Resource Control (RRC) control signaling, or System Information (SI) (see [0110], for example, which indicates that the resource sets may be configured using either system information or RRC control signaling).

Regarding claims 9 and 18: Yoshimura discloses the limitations: 
sending, by the network device, a second message to the terminal for determining a first resource set through the second message, wherein the second message is a Radio Resource Control (RRC) control signaling, or System Information (SI), or Downlink Control Information (DCI), or a Media Access Control (MAC) Control Element (CE) (disclosed throughout; see [0113], for example, which indicates that information about the search space including both types (common and UE-specific) are determined by the terminal based on system information or RRC signaling, for example); 
or sending, by the network device, a third message to the terminal for determining a target resource from the first resource set through the third message, wherein the third message comprises number information of the target resource in the first resource set, and the third message is Downlink Control Information (DCI) and/or a Media Access Control (MAC) Control Element (CE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US 2020/0260475) in view of Koorapaty et al (US 2019/0132861).

Regarding claims 5 and 14: Yoshimura discloses the limitations of parent claims 1 and 10 as indicated above.  Yoshimura does not explicitly disclose the limitations: wherein determining, by the terminal, the target resource in the first resource set, comprises: determining, by the terminal, the target resource in the first resource set according to a third message sent from a network device, wherein the third message comprises numbering information of the target resource in the first resource set, wherein the third message is Downlink Control Information (DCI) and/or a Media Access Control (MAC) Control Element (CE).  However, Koorapaty discloses wherein determining, by the terminal, the target resource in the first resource set, comprises: determining, by the terminal, the target resource in the first resource set according to a third message sent from a network device, wherein the third message comprises numbering information of the target resource in the first resource set, wherein the third message is Downlink Control Information (DCI) and/or a Media Access Control (MAC) Control Element (CE) (see paragraph 0069, for example, which indicate that the target resource within the selected set is selected using “dynamic signaling”, which as indicated in paragraphs 0073 and 0198 includes DCI signaling).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshimura to indicate the specific resource within the set using signaling such as a third message to the terminal as suggested by Koorapaty.  The rationale for doing so would have been to enable the terminal and the network to utilize the same resource within the set for transmitting and receiving the PUCCH information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2018/0270791 to Park et al discloses a method for determining radio access network area information.
U.S. Patent Application Publication 2019/0053318 to Nogami et al discloses a method for determining resources based in part on DCI format information.
U.S. Patent Application Publication 2018/0288747 to Sun et al discloses a method of frequency hopping for a control resource set with single carrier waveform.
U.S. Patent Application Publication 2019/0082448 to Nogami et al discloses a method for RNTI-based PDSCH downlink slot aggregation.
U.S. Patent Application Publication 2020/0015176 to Li et al discloses a method for performing data transmission based on multiple transmission time intervals, for transmitting control information, and for transmitting data by employing multiple ports.
U.S. Patent Application Publication 2019/0150183 to Aiba et al disclose a method for allocating resources based in part on DCI format information.
U.S. Patent Application Publication 2019/0149380 to Babaei et al discloses a method for bandwidth part slot format indication.
U.S. Patent Application Publication 2018/0270799 to Noh et al discloses a method for downlink control information design for network coordination.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 10, 2022